                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.:       ED CV 18-01505 AB (RAO)                              Date:    October 24, 2018
Title:          Hicks v. Doe, et al.



Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                            N/A
              Deputy Clerk                                      Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                      N/A                                                    N/A

Proceedings:           (In Chambers) ORDER DISMISSING SECOND AMENDED
                       COMPLAINT WITH LEAVE TO AMEND [10]

         Plaintiff Romeo Righteous Hicks (“Plaintiff”) filed a First Amended Complaint (“FAC”)
on September 11, 2018. (Dkt. No. 6.) On September 25, 2018, the Court dismissed the FAC
with leave to amend and directed Plaintiff to file a Second Amended Complaint (“SAC”) by
October 25, 2018. (Dkt. No. 9.) The Court reminded Plaintiff that his SAC must “be complete
in and of itself and not refer in any manner to the original Complaint or FAC, i.e., it must include
all of the claims on which Plaintiff seeks to proceed.” (Id. at 9.)

        On October 23, 2018, Plaintiff filed his SAC. (Dkt. No. 10.) The SAC consists of 14
exhibits, but it contains no factual allegations or causes of action. The SAC therefore fails to
state a claim, and it must be DISMISSED.

     If Plaintiff intends to pursue this matter, he shall file a “Third Amended
Complaint” by November 24, 2018.

        Any amended complaint must: (a) be labeled “Third Amended Complaint”; (b) be
complete in and of itself and not refer in any manner to prior complaints, i.e., it must include all
of the claims on which Plaintiff seeks to proceed, Local Rule 15-2; (c) contain a “short plain”
statement of the claim(s) for relief, see Fed. R. Civ. P. 8(a); (d) make each allegation “simple,
concise and direct,” Fed. R. Civ. P. 8(d)(1); (e) make allegations in numbered paragraphs, “each
limited as far as practicable to a single set of circumstances,” Fed. R. Civ. P. 10(b); (f) set forth
clearly the sequence of events giving rise to the claims for relief; and (g) allege with sufficient
specificity what each defendant did and how that individual’s conduct violated Plaintiff’s civil
rights.



CV-90 (05/15)                      CIVIL MINUTES - GENERAL                                 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.:       ED CV 18-01505 AB (RAO)                           Date:    October 24, 2018
Title:          Hicks v. Doe, et al.


        If Plaintiff elects not to proceed in this action, he may expedite matters by signing and
returning the attached Notice of Dismissal by the foregoing deadline which will result in the
voluntary dismissal of this action without prejudice.

       Plaintiff is cautioned that, absent further order of the Court, his failure to timely file
a Third Amended Complaint or Notice of Dismissal may result in the dismissal of this
action with or without prejudice on the grounds above or for failure to diligently prosecute.

        The Clerk is directed to provide a Central District of California Civil Rights
Complaint Form, CV-66, to Plaintiff to facilitate his filing of a Third Amended Complaint
if he elects to proceed in that fashion.

       IT IS SO ORDERED.

       Attachments:
       Notice of Dismissal
       Form CV-66




                                                                                         :
                                                             Initials of Preparer        dl




CV-90 (05/15)                     CIVIL MINUTES - GENERAL                              Page 2 of 2
